Court of Appeals, State of Michigan

                                               ORDER

                                                                             Kirsten Frank Kelly
Rodene Joy Cassidy v Robert Francis Cassidy Jr                                 Presiding Judge

Docket Nos.   328004; 328024; 3333 19                                        Elizabeth L. Gleicher

LC No.        12-306259-DO                                                   Douglas B. Shapiro
                                                                               Judges


                T he Court orders that the January I 0, 20 17 opinion is hereby AMEN OED to correct a
clerical error. On page 23 of the opinion, the three references to "MR. WHITESMAN" are corrected to
read "[DEFENDANT'S ATIORNEY]."

              In all other respects, the January I 0, 20 17 opinion remains unchanged.




                               FEB 09 2011
                                        Date